


110 HRES 782 EH: Expressing the sense of the House with

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 782
		In the House of Representatives, U.
		  S.,
		
			November 6, 2007
		
		RESOLUTION
		Expressing the sense of the House with
		  respect to the Boston Red Sox victory in the 2007 Major League Baseball World
		  Series.
	
	
		Whereas in the early moments of October 29, 2007, the
			 Boston Red Sox won their second World Series title in four seasons by besting
			 the Colorado Rockies in just four games;
		Whereas the Red Sox won their seventh world title in the
			 107-year history of the storied franchise;
		Whereas the 2007 Red Sox World Champion team epitomized
			 sportsmanship, selfless play, team spirit, determination, and heart in the
			 course of winning 96 games in the regular season, winning the American League
			 East Division Championship;
		Whereas Josh Beckett, the major league’s only 20-game
			 winner in the 2007 regular season, cemented his place as one of the greatest
			 post-season pitchers of all time, winning four games in the playoffs, including
			 a dominating performance in Game One of the World Series, and keeping the hopes
			 of Red Sox Nation alive by overpowering the Cleveland Indians in Game 5 of the
			 American League Championship series when the team was down 3 games to 1;
		Whereas Curt Schilling proved once again his greatness as
			 a post-season pitcher by winning Game 2 of the World Series;
		Whereas rookie sensation Daisuke Matsuzaka followed with a
			 win in Game 3, tossing his famed gyroball on baseball’s biggest stage;
		Whereas left-hander Jon Lester completed a storybook
			 comeback by overcoming adversity and leading his team to victory from the mound
			 by pitching 5 and two-thirds scoreless innings, winning Game Four and
			 completing the sweep;
		Whereas Mike Lowell was named the Most Valuable Player of
			 the World Series after batting .400 while scoring six runs and batting in four
			 more, capping off a stellar regular season with an equally impressive
			 post-season and capturing a richly deserved honor;
		Whereas Jonathan Papelbon demonstrated complete dominance
			 as the team’s closer, saving three of the four World Series games for the Red
			 Sox and not allowing a run in the 10 and two thirds post-season innings he
			 pitched;
		Whereas team captain Jason Varitek once again exemplified
			 the qualities that make him a great team’s great captain, guiding his pitching
			 staff with patience and determination, and making one of the toughest positions
			 in baseball seem effortless;
		Whereas the 2007 post-season produced many memorable
			 moments from young players and veterans alike, including emerging talents like
			 Dustin Pedroia, Jacoby Ellsbury, and Hideki Okajima and more seasoned players
			 like Kevin Youkilis, J.D. Drew, Bobby Kielty, Coco Crisp, Julio Lugo, and Mike
			 Timlin;
		Whereas David Ortiz and Manny Ramirez further enhanced
			 their legendary status as two of the game’s greatest hitters ever throughout
			 the regular season and beyond;
		Whereas the 2007 Red Sox also included the longest serving
			 member of the Red Sox franchise, Tim Wakefield, along with other integral
			 players Manny Delcarmen, Julian Tavarez, Eric Gagne, Javier Lopez, Kyle Snyder,
			 Doug Mirabelli, Alex Cora, and Eric Hinske;
		Whereas the 2007 season brought fans many magical moments,
			 including rookie Clay Buchholz’s September no-hitter in just his second major
			 league start;
		Whereas Red Sox Manager Terry Francona continued to lead
			 his team with grace and a steady hand, transforming them into one of the
			 greatest Red Sox teams of all time and capturing his second World Series title
			 in just 4 short years;
		Whereas Red Sox owners John Henry and Tom Werner and Red
			 Sox President and Chief Executive Officer Larry Lucchino continued their quest
			 to field the best team in baseball, culminating in another World Series
			 celebration for Red Sox Nation;
		Whereas Red Sox Executive Vice President/General Manager
			 Theo Epstein assembled all the parts for a winning team that featured the major
			 league’s best pitching staff, a dominant offense, and most important, the
			 hearts and souls of true champions;
		Whereas the entire Red Sox organization maintains a strong
			 commitment to charitable causes in New England, demonstrated by the team’s
			 decades-long support of the Dana-Farber Cancer Institute’s Jimmy Fund in the
			 fight against childhood cancers;
		Whereas Red Sox fans are everywhere, in the ball parks of
			 opposing teams, in every State in the Union and in many foreign lands;
			 and
		Whereas a grateful Red Sox Nation thanks the team for an
			 unforgettable season and for bringing another World Championship home to
			 Boston: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates—
				(A)the Boston Red Sox
			 for winning the 2007 Major League Baseball World Series and for all of their
			 accomplishments during a stellar 2007 regular season; and
				(B)the eight Major
			 League Baseball teams that played in the postseason;
				(2)recognizes the
			 achievements of the Boston Red Sox players, manager, coaches, and support staff
			 whose hard work, dedication, and spirit made this all possible;
			(3)commends—
				(A)the Colorado
			 Rockies for a solid year, including an impressive late season surge that
			 brought them to their first World Series; and
				(B)the fans and
			 management of the Colorado Rockies for their hospitality towards all the Red
			 Sox fans who traveled to Denver for the World Series; and
				(4)directs the Clerk
			 of the House of Representatives to transmit an enrolled copy of this resolution
			 to—
				(A)the 2007 Boston
			 Red Sox team;
				(B)Red Sox Manager
			 Terry Francona;
				(C)Red Sox General
			 Manager Theo Epstein;
				(D)Red Sox President
			 and Chief Executive Officer Larry Lucchino;
				(E)Red Sox Principal
			 Owner John Henry; and
				(F)Red Sox Chairman
			 Tom Werner.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
